Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00874-CV

                         Juan Alberto CASTILLO and Ana L. Perez,
                                        Appellants

                                              v.

                                     COMPASS BANK,
                                        Appellees

                  From the County Court at Law No. 2, Webb County, Texas
                           Trial Court No. 2014-CVD-000024-L2
                           Honorable Jesus Garza, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

       We order that appellee Compass Bank recover its costs of appeal, if any, from appellants
Juan Alberto Castillo and Ana L. Perez.

       SIGNED April 15, 2015.


                                               _________________________________
                                               Marialyn Barnard, Justice